DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-3, 7-9 and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Tanaka et al. (US Patent No. 10,291,859 B2).
In considering claim 1, Tanaka et al. discloses all the claimed subject matter, note 1) the claimed an image sensor configured to alternately generate a visible light frame and a fill light frame to illuminate a photographed object is met by the image sensor 24 (Figs. 1-2, col. 4, line 56 to col. 5, line 29), 2) the claimed an optical system coupled to the image sensor and configured to form an image of the photographed object with light on the image sensor is met by the lens 21 and the two-band pass filter 23 (Figs. 1-2, col. 4, line 56 to col. 5, line 29), 3) the claimed a processor coupled to the image sensor and configured to combine the visible light frame and the fill light frame in an adjacent or consecutive manner to obtain a composite frame of the photographed object is met by the RGB-IR composer 44 of the camera signal processor 40 (Figs. 1-2, col. 7, lines 32-60), and 4) the claimed a fill light lamp coupled to the processor and 
In considering claim 2, the claimed wherein the processor is further configured to: control the fill light lamp to illuminate the photographed object when the image sensor starts to generate the fill light frame, and control the fill light lamp to stop illuminating the photographed object when the image sensor finishes generating the fill light frame is met by the IR lighting controller 34 which indicates the presence or absence of the light emission by IR-_LED section 36 to drive circuit section 35 according to, for example, the light emission condition from IR image processor 43 (Fig. 2, col. 7, line 61 to col. 9, line 12).  
In considering claim 3, the claimed wherein the optical system is further configured to control a type of the light that shines on the image sensor, wherein the processor is further configured to: control the fill light lamp to enable fill light to shine on the image sensor when the image sensor starts to generate the fill light frame, and control the fill light lamp to not enable the fill light to shine on the image sensor when the image sensor starts to generate the visible light frame is met by the two-band pass filter 23 (Figs. 2-3, col. 5, lines 1-29 and col. 9, lines 13-61).  
In considering claim 7, the claimed wherein the image sensor is a charge-coupled device (CCD) or a complementary metal- oxide-semiconductor (CMOS) is met by the image sensor 24 (Fig. 2, col. 5, lines 10-15).  
In considering claim 8, the claimed wherein first color information of the composite frame is equal to second color information of the visible light frame, and wherein first brightness information of the composite frame is equal to second 
In considering claim 9, the claimed wherein the fill light is infrared light is met by the IR_LED section 36 (Figs. 1-2, col. 6, line 60 to col. 7, line 2).  
Claim 14 is rejected for the same reason as discussed in claim 1 above and further the claimed a second processor coupled to the fill light imaging apparatus and configured to perform image processing on the composite frame is met by the image post processor 45 (Fig. 2, col. 7, lines 48-54).  
In considering claim 15, the claimed wherein the terminal device further comprises a communications system coupled to the second processor and configured to send an image or a video corresponding to the composite frame to another device through interface transmission or wireless transmission is met by the interface section 50 (Fig. 2, col. 8, lines 17-29).  
In considering claim 16, Tanaka et al. discloses all the claimed subject matter, note 1) the claimed alternately generating a visible light frame and a fill light frame to illuminate a photographed object using an image sensor of the fill light imaging apparatus is met by the image sensor 24 (Figs. 1-2, col. 4, line 56 to col. 5, line 29), 2) the claimed wherein the visible light frame is a first image frame from the image sensor when the image sensor receives visible light and does not receive fill light is met by the RGB image (Figs. 1-2, col. 8, lines 30-56), 3) the claimed wherein the fill light frame is a second image frame from the image sensor when the image sensor receives the fill light is met by the IR image (Figs. 1-2, col. 8, line 57 to col. 9, line 12), and 4) the claimed combining the visible light frame and the fill light frame in an adjacent or consecutive 
Claim 17 is rejected for the same reason as discussed in claim 2 above. 
Claim 18 is rejected for the same reason as discussed in claim 3 above. 
In considering claim 19, the claimed wherein the visible light frame and the fill light frame are adjacent is met by the RGB-IR composer 44 of the camera signal processor 40 (Figs. 1-2, col. 7, lines 32-60).  
In considering claim 20, the claimed further comprising combining a plurality of visible light frames and a plurality of fill light frames, to obtain the composite frame, wherein the visible light frames and the fill light frames are consecutive is met by the RGB-IR composer 44 of the camera signal processor 40 (Figs. 1-2, col. 7, lines 32-60).

Allowable Subject Matter
4.	Claims 4-6 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	WENG et al. (US 2021/0011358 A1) disclose control method and device, gimbal, unmanned aerial vehicle, and computer-readable storage medium.
	Peterson et al. (US 2018/0332239 A1) disclose background replacement utilizing infrared light and visible light.


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358.  The examiner can normally be reached on M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

September 29, 2021
/TRANG U TRAN/Primary Examiner, Art Unit 2422